Title: Cash Accounts, August 1770
From: Washington, George
To: 



[August 1770]



Cash


Augt 2—
To Cash of Doctr [James] Craik for the use of the Surveyor of the 200,000 Acres of Ld Grantd the Sold[iers] by Govr [Robert] Dinwiddies Procln
£ 6. 0.0



To Do of Captn [Peter] Hog on the same Acct
9. 0.0



To Do of Mr Jas Mercer in behalf of his Brother Geo: Do
12. 0.0


9—
To Cash won at Cards
0. 5.0


21—
To 3 Guineas of Mr [Walter] Magowan for a Gun Imported for him
3.18.9



To Cash of Jno. Cannon
0. 8.0


29—
To Ditto recd from Mr Hectr Ross
20. 0.0


Contra


Augt 3—
By Mr James Hunter in full for Mill spindles Gudgeon’s &ca.—Mill
10. 5.0



By Mr Heslop for self £3.6.0 for Miss Custis 10.
13. 6.0


4—
By Mr Geo. Mitchell for J.P. Custis
3.16.0



By Mrs Washington
5. 0.0



By Miss Custis
1. 0.0


6—
By Black Everlastg & trimgs 2 pr Bs.
1.10.9



By Mrs Washington to buy a ps. of Paduasoy
5. 0.0


7—
By Mr Brooke for new Carre to my Cht
3.12.0



By Mr Briggs Silk for Miss Custis
4. 6.7



By Barber 1/—Club at Weeden’s 7/3
0. 8.3




By Captn [George] Weeden for a Tent & Marquee
6. 0.0



By repg Watch 5/
0. 5.0



By Mr Hamilton for Miss Custis .8.6 By Doctr [Hugh] Mercer for Do 1.15.
2. 3.6


9—
By Club at Weedens 1/3—By Servants 4/3
0. 5.6



By Expences at Dumfries
0.10.3


11—
By Mr Jno. Ball—Mill
2.10.0


12—
By Onions &ca 6/9
. 6.9



By John Harvey—Mill
1. 0.0


18—
By Jno. Roberts 1042 Bls Oystr Shells @ 18/ M
9. 7.6


21—
By Charity
0. 8.6



By Quit rents pr John Hough
15. 6.6



By—Rigdon on Acct of my Ho. in Alexa.
4. 6.0


29—
By Cash lent Mr Robt Rutherford
20. 0.0



By Doctr [David] Ross for 1 T. 7 C. 3 Q. 24 lbs. of Iron @ 27/ £38.1.9½ Maryld
30. 2.0


